UNPUBLISHED ORDER
                        Not to be cited per Circuit Rule 53




            United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                           Submitted November 17, 2005
                            Decided November 22, 2005

                                        Before

                        Hon. WILLIAM J. BAUER, Circuit Judge

                        Hon. JOHN L. COFFEY, Circuit Judge

                        Hon. DIANE S. SYKES, Circuit Judge

No. 05-2378

UNITED STATES of AMERICA,                     Appeal from the United States District
    Plaintiff-Appellee,                       Court for the Central District of Illinois

      v.                                      No. 03-20064-001

KEITH BENNETT JOHNSON,                        Michael P. McCuskey,
     Defendant-Appellant.                     Chief Judge.

                                     ORDER

       Keith Bennett Johnson was charged with bank fraud, 18 U.S.C. § 1344, and
wire fraud, id. § 1343. Johnson entered into a written plea agreement that called
for him to plead guilty to the bank-fraud count and waive his right to appeal his
conviction or sentence. The district court sentenced him to 46 months of
imprisonment to be followed with five years of supervised release. Johnson filed a
notice of appeal despite the waiver, but his attorney now seeks to withdraw under
Anders v. California, 386 U.S. 738 (1967), because she is unable to find a
nonfrivolous issue for appeal. Johnson was notified of counsel's motion, see Cir. R.
51(b), and has responded. We limit our review of the record only to those potential
issues identified in counsel's facially adequate brief, see United States v. Tabb, 125
F.3d 583, 584 (7th Cir. 1997) (per curiam), and in Johnson's submissions.
No. 05-2378                                                                     Page 2

       Johnson’s plea agreement includes an unqualified promise to forego
challenging, whether by direct appeal or collateral proceeding, “any and all issues
relating to this plea agreement and conviction and to the sentence . . . on any
ground whatever.” An appeal waiver is enforceable if entered into knowingly and
voluntarily. United States v. Lockwood, 416 F.3d 604, 608 (7th Cir. 2005). Thus,
Johnson is barred from proceeding with this appeal unless he can overcome his
waiver, and he cannot contest the waiver without challenging the entire plea
agreement. See United States v. Whitlow, 287 F.3d 638, 640 (7th Cir. 2002).
Counsel represents that Johnson has no desire to withdraw his guilty plea and, in
the process, give up the benefits he received under the plea agreement. See United
States v. Knox, 287 F.3d 667, 670 (7th Cir. 2002) (withdrawing guilty plea may
result in losing bargained-for benefits in plea agreement). Accordingly, an attempt
to invalidate the waiver would be frivolous. See United States v. Hare, 269 F.3d
859, 860-61 (7th Cir. 2001). It matters not that Johnson proposes to argue that his
attorney mishandled aspects of his case; the waiver he executed encompasses
claims of ineffective assistance by trial counsel, and since the alleged deficiency is
unrelated to the negotiation of the appeal waiver, the waiver is no less effective in
precluding an argument about counsel’s performance. See Jones v. United States,
167 F.3d 1142, 1145 (7th Cir. 1998).

      Accordingly, we GRANT counsel’s motion to withdraw and dismiss the
appeal.